Citation Nr: 0638528	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-03 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a thoracolumbar 
spine disability.

2. Entitlement to service connection for a cervical spine 
disability.

3. Entitlement to service connection for bilateral leg 
disabilities, to include as secondary to a thoracolumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The appellant had service in the Army Reserve from February 
1975 to February 1978, including an initial period of active 
duty for training (ADT) from April 19, 1975, to April 24, 
1975, and later periods of ADT and/or inactive duty training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which, in pertinent part, denied service connection for a 
thoracolumbar spine disability; bilateral leg disabilities, 
to include as secondary to a thoracolumbar spine disability; 
and a cervical spine disability. The appellant provided 
testimony at a personal hearing at the RO in May 2004.

This case was previously before the Board and, in November 
2005, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  A thoracolumbar disability was not noted when the veteran 
entered active service, but there is clear and unmistakable 
evidence that congenital lumbarization of S1 existed prior to 
her examination, acceptance, and enrollment into military 
service and was not aggravated by service; there is no 
current low back disability which resulted from a 
superimposed injury or disease which occurred in service.

2.  A cervical spine disability was not noted when the 
veteran entered active service, but there is clear and 
unmistakable evidence that congenital fusion of C2-3 existed 
prior to her examination, acceptance, and enrollment into 
military service and was not aggravated by service; there is 
no current cervical spine disability which resulted from a 
superimposed injury or disease which occurred in service.

3.  The record does not contain any competent medical 
evidence establishing that the veteran's post-service 
bilateral leg condition is either etiologically related to 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a thoracolumbar spine disability are not met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

2.  The criteria for establishing entitlement to service 
connection for a cervical spine disability are not met.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

3.  The criteria for establishing entitlement to service 
connection for a bilateral leg condition are not met.  38 
U.S.C.A. §§ 1110, 11131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002, April 
2002, November 2005, and April 2006; a rating decision in 
August 2002; a statement of the case in January 2003; and 
supplemental statements of the case in December 2004 and 
April 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examination and 
opinion in relation to these claims.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Factual Background

In hearing testimony and other statements on file, the 
veteran argues that her claimed disorders originated in 
service or are otherwise the result of her initial period of 
active duty.  In this regard the veteran testified that she 
injured her back in basic training while performing a drill 
activity involving ascending a steep hill. Allegations are 
also advanced that her bilateral leg disabilities are 
secondary to her thoracolumbar spine disorder.  

Here none of the contemporaneous service medical records show 
complaints and/or findings referable to a cervical spine or 
leg disorder.  Chronological service medical records do show 
that the veteran was evaluated and treated for complaints of 
back pain for approximately two days duration on April 24, 
1975.  It was noted at that time that the veteran had been in 
a car accident on April 7, 1975, but reported that her back 
was doing fine until two days ago after marching very fast.  
Musculospastic back pain was the diagnostic assessment.  

Subsequent to her period of ADT, the veteran presented to a 
service department treatment facility with complaints of 
severe back pain.  She reported that approximately 12 days 
prior to her period of active duty for training she had been 
involved in an auto accident and had been diagnosed as having 
an injury to the coccyx and right leg.  She reported going on 
sick call during her ADT and being given medication for pain 
and a profile that precluded running, jumping, or prolonged 
marching, which she stated that her drill sergeant largely 
ignored.  She stated that when she returned to sick call on 
April 24, 1975, the date of her departure from ADT a 
physician told her that the ligaments in her right leg were 
drawn and the bones in her back was "sprung."  The veteran 
was noted to be wearing a back brace.  She was referred for 
an orthopedic evaluation that was performed in May 1975.  On 
this evaluation the veteran was found to have thoracic 
midline muscle spasm with decreased motion in flexion, slight 
pain right trapezius with left tilt.  Negative straight leg 
raising, no muscle spasm, and normal neurologic examination.  
X-rays were interpreted to reveal congenital fusion at C2-3 
otherwise normal.  Resolved thoracic lumbar strain was 
diagnosed.

Additional, post-service private and VA treatment records 
show treatment for variously diagnosed thoracolumbar and 
cervical spine problems as well as leg and knee complaints.  
In August 1977 she was assessed as having chronic back strain 
with superimposed acute component.  It was further noted that 
the veteran had an abnormal lumbosacral articulation between 
S-1 and the sacrum.  A medical examination in June 2001 in 
connection with her claim for Social Security benefits noted 
that an x-ray of the veteran's cervical spine showed marked 
degenerative changes.  A June 2002 VA spine examination 
report related a diagnosis of degenerative disc disease of 
the cervical spine with muscle spasm and nerve impingement. A 
June 2002 VA general medical examination report also 
indicated diagnoses that included degenerative joint disease 
of the cervical spine. 
A February 2004 VA treatment entry noted that the appellant 
had a past medical history that included osteoarthritis of 
the lower back. The assessment was osteoarthritis. An August 
2004 VA radiological report, as to the appellant's lumbar 
spine, related an assessment of osteoarthritis of the facet 
joints of L4 and L5.

Private treatment entries from the Lexington Clinic dated in 
November 2001 referred to left leg and knee complaints.

In November 2005, the Board remanded this case to the RO in 
order to afford the veteran a VA examination to determine the 
nature and etiology of her claimed thoracolumbar, cervical 
spine, and bilateral leg disabilities.  The requested 
examination was performed in December 2005.  The examining 
physician extensively reviewed the veteran's claims file.  
She noted that the veteran complained of bilateral leg pain 
of unknown onset but was unable to say who was treating her 
legs or what the diagnosis is.  An x-ray of the cervical 
spine was interpreted to show Klippel-Fell syndrome with 
congenital fusion of C2 and C3.  An x-ray of the lumbar spine 
showed partial lumbarization of S1.  Congenital anomaly of 
the cervical and lumbar spine and degenerative joint disease 
of the cervical and lumbar spine with lumbar spine referred 
pain or intermittent radicular symptoms, especially left leg 
was diagnosed.  The examiner stated that the veteran has a 
congenital anomaly of the cervical spine at C2-3 that was 
asymptomatic during her active reserve duty and subsequently 
progressed to degenerative disc disease /degenerative joint 
disease.  She noted that while the congenital cervical spine 
pre-existed service that there is no indication that her neck 
or upper extremities were permanently aggravated during her 
period of active duty for training.  She stated that the 
veteran's congenital anomaly of the lumbar spine was not 
caused by or a result of activities of military service, but 
associated myofascial pain or muscle spasm in the 
thoracolumbar spine, a consequence of the increased stress of 
military activities on the abnormal articulations in the 
back, was made worse by military service and treated during 
military service.  She noted that it seems that the veteran's 
back problems of the thoracolumbar sacral region predated 
military service.  She added that the fact that the veteran 
was able to continue in the reserves for the next 3 years 
without further presentation for care suggests that the 
veteran's episode of back pain in service resolved.  It was 
also noted that the veteran has had recurrences of back pain 
related to muscle spasm over time and subsequently in 
addition to myofascial pain, degenerative disc 
disease/degenerative joint disease of the lumbar spine and 
lumbo-sacral articulation has progressed.  The veteran's 
examiner lastly opined that the veteran's bilateral leg 
condition was not caused by or a result of activities in 
military service.  She noted that the veteran describes left 
leg pain which is intermittent, increased by use of the back, 
which may be a referred symptom from the back or intermittent 
radicular symptom on the left, related to spasm or 
intermittent nerve root irritation.

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  However, VA's Office of General Counsel 
has held that service connection may be granted for diseases, 
but not defects, of congenital or developmental origin.  See 
VAOPGCPREC 82-90.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Analysis

At the outset, the Board notes that neither a thoracolumbar 
nor cervical spine disability was noted on her February 1975 
entrance examination.  Consequently, the veteran is presumed 
to have been in sound condition at entry, at least as far as 
her neck and low back are concerned.  As already noted, to 
overcome the presumption of soundness, there must be both 
clear and unmistakable evidence that the claimed neck and/or 
low back disability preexisted military service and clear and 
unmistakable evidence that it was not aggravated by service.  
As to the claimed neck and low back disorders, the Board 
finds that although not noted at entrance into active service 
in February 1975, the overall evidence clearly and 
unmistakably establishes that congenital anomalies of the 
cervical and lumbar spine, diagnosed as Klippel-Fell syndrome 
and lumbarization of S1, respectively, pre-existed the 
veteran's military service.  This determination is supported 
by a service department x-ray in May 1975, which determined 
that the veteran had a preexisting congenital fusion at C2-3, 
and a VA physician in December 2005, who opined that the 
veteran had both congenital anomalies of the cervical and 
lumbar spine that essentially predated her service.  Thus, 
the Board finds such evidence tantamount to clear and 
unmistakable evidence that the veteran's neck and low back 
disabilities preexisted service.  The veteran has not 
proffered any evidence to the contrary.

While the veteran's neck and back disorders are congenital 
defects, not diseases, and therefore cannot be service-
connected per se, a superimposed injury may occur in service, 
warranting service connection for the resulting disability, 
in this case a neck and/or low back disability.  Thus, the 
next question is whether there is clear and unmistakable 
evidence that demonstrates that the pre-existing neck and/or 
low back disability was/were not aggravated during service.  
See Wagner v. Principi, 370 F.3d at 109.  While a congenital 
low back disability may have existed prior to service, it 
does not appear that any alleged low back injury during 
service gave rise to a superimposed disorder.  In support of 
the foregoing conclusion, the Board notes that when the 
veteran was evaluated for complaints of back pain in May 1975 
immediately following her active service, there was only 
slight pain, negative muscle spasm, negative straight leg 
raising and a normal neurologic examination.  Her examiner at 
that time found that she had a resolved lumbar strain.
 
In addition, upon examination by VA in December 2005, the VA 
examiner concluded, after review of the entire claims file 
and a physical evaluation of the veteran, that her 
preexisting congenital neck and low back disorders had not 
been aggravated by military service.  With respect to the 
veteran's back complaints in service, the examiner 
specifically noted that the veteran's continuance in the 
reserves for 3 years immediately following her period of 
active duty in April 1975 without presentation for care 
further suggested that her episode of back pain in service 
resolved.  Finally, in addition to the fact that service 
medical records do not denote the presence of a bilateral leg 
condition, the December 2005 VA examiner concluded that there 
was no justification by the evidence of record that the 
veteran's military service had resulted in a bilateral leg 
condition.  Evidence to the contrary has not been presented.  
The Board would add in light of the veteran's contentions 
that secondary service connection for a bilateral leg 
condition requires that this condition be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a) (2006).  As the veteran has no service-connected 
disability, a claim based on a theory of secondary service 
connection is without merit. 

The Board is persuaded that the opinion of the VA examiner in 
December 2005 is most convincing in that she assessed all the 
records, determined that the veteran had neck and low back 
disorders which pre-existed service, and found that there was 
no justification that the veteran's active military service 
permanently aggravated her known neck and low back 
conditions.  Where a medical expert has fairly considered all 
the evidence, the expert's opinion may be accepted as an 
adequate statement of the reasons and bases for a decision 
when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. 
App. 488 (1995).  The Board does, in fact, adopt the VA 
examiner's December 2005 opinion on which it bases its 
determination that service connection for a bilateral leg 
condition is not warranted as it is unrelated to her military 
service.  Additionally, service connection for neck and low 
back disorders is also not warranted because the presumption 
of soundness with respect to these two conditions has been 
rebutted by clear and unmistakable evidence that the veteran 
had neck and low back disabilities which preexisted service 
and were not aggravated by service.

Accordingly, the appeal must be denied in its entirety.  In 
reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection, such statue is not for application in 
this instance.


ORDER

Service connection for a thoracolumbar spine disability is 
denied.

Service connection for a cervical spine disability is denied.

Service connection for bilateral leg disabilities, to include 
as secondary to a thoracolumbar spine disability is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


